Citation Nr: 1540408	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-29 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for postoperative baso squamous carcinoma of the left ear (skin cancer) disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a skin disability of the left ear to include skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 18, 1946 to January 17, 1949 and from November 15, 1951 to September 12, 1953.  The Veteran had subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).  The issue of service connection for a skin disability of the left ear to include skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In March 1999, the RO denied service connection for postoperative baso squamous carcinoma of the left ear.  The Veteran did not perfect an appeal.

2.  Evidence submitted since the RO's March 1999 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's March 1999 rating decision which denied service connection for postoperative baso squamous carcinoma of the left ear is final.  38 U.S.C.A. § 7105 (West 2015).

2.  New and material evidence has been received since the RO's March 1999 rating decision; thus, the claim of service connection for a skin disability of the left ear to include skin cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for skin disability of the left ear to include skin cancer, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


New and Material

In a March 1999 rating decision, the RO denied service connection for postoperative baso squamous carcinoma of the left ear on the basis that the onset was many years after active duty (AD) service and was not due to inservice on inactive duty service (IDT).  A notice of disagreement was received and the Veteran was issued a statement of the case, but the Veteran did not perfect an appeal with a timely substantive appeal.  Therefore, the RO's March 1999 rating decision is final.  38 U.S.C.A. § 7105.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

A claim is not necessarily limited in scope to a single or particular diagnosis and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  VA's failure to address whether any of the current conditions are within the scope of the initial claim violates Clemons.  Thus, all skin disability diagnoses of the ear are for consideration.  

Since the prior final decisions, evidence has been added to the record.  The additional evidence of record includes treatment for basal cell and squamous cell carcinoma recurrences on the left ear as well as actinic keratosis.  The Veteran has asserted that his skin disabilities are the result of inservice sun exposure.  He submitted an informational article on skin cancer which indicates that the major cause of squamous cell carcinoma is sun exposure.  He also maintains that the skin cancer was diagnosed while he was on active duty training (ADT) in the military.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

The Board finds that new and material evidence has been received since the RO's March 1999 decision; thus, the claim of service connection for skin disability of the left ear to include skin cancer is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for skin disability of the left ear to include skin cancer is granted.  



REMAND

The claim of service connection for skin disability of the left ear to include skin cancer has been reopened.  The Board finds that further development is necessary.

The Veteran's National Guard service should be verified with periods of ADT identified since the Veteran maintains that he was diagnosed with skin cancer during ADT.  Thereafter, the Veteran should be examined to determine if his skin cancer and actinic keratosis of the left ear are etiologically related to service, to include claimed sun exposure.  

Accordingly, this matter is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Verify the  Veteran's National Guard service.  His periods of ADT, if any, should be identified.  

2.  Thereafter, schedule the Veteran for a VA skin examination.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin disability of the ear (including skin cancer and actinic keratosis) had its clinical onset during service, if cancer was manifest within one year of service, or is related to any in-service disease, event, or injury, to include claimed inservice sun exposure.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  Finally, the RO should readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


